DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
1.	Applicant’s election without traverse of species I including claims 1-25 and 34-35 in the reply filed on 04/14/2022 for examination is acknowledged. Since independent claims 1, 34 and 35 are allowable in this action, all the restrictions on the dependent claims depending on claims 1 and 34-35 have been withdrawn, and claims have been rejoined with the independent claims. All other claims 26-33 and 36-41 are therefore withdrawn from the examination and the election/restriction is herein made final. Since claims were elected without traverse, claims 26-33 and 36-41 have been cancelled here with examiner’s amendment.

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Since claims were elected without traverse, claims 26-33 and 36-41 have been cancelled here with examiner’s amendment, Examiner’s amendment:

In The Claims
(a). 	Cancel Claims 26-33 and 36-41. 

Allowable Subject Matter

Reasons of Allowance:
3. 	Claims 1-25 and 34-35 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closest prior arts of record as cited (e.g. Lim et al., U.S. Patent Publication No. 2005/0019000 A1; and, Wedi, U.S. Patent Publication No.2013/0129236 A1) do not teach “computing by the respective geometric deformations respective subpixel positions of the respective top view images relative to one high-resolution coordinate system, and interpolating at the respective subpixel positions to sample at least part of at least some of the respective top view images on a prescribed grid to obtain a high-resolution image” as recited in claims 1, 34 and 35. Therefore claims 1, 34 and 35 are allowed. All other claims depending on claims 1, 34 and 35 are allowable at least by dependency on claims 1, 34 and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        July 16, 2022